Title: From Thomas Jefferson to Sir John Sinclair, 25 April 1786
From: Jefferson, Thomas
To: Sinclair, Sir John



Tuesday, April 25. 1786.

Mr. Jefferson’s compliments to Sir John Sinclair, and thanks for the pamphlets he was so kind as to send him. Their author, as well as their subject, interest him in them. He had the honour of calling at Sir John Sinclair’s yesterday, to take leave, and to make a thousand acknowledgments for the many attentions and kindnesses he has been pleased to shew him. He begs leave now to do it in writing, and to express the pleasure it will give him should he have an opportunity of proving to Sir John Sinclair, at Paris,  how sensible he has been of his goodness. He wishes him every possible felicity.
